EXHIBIT 10.2
EXECUTION VERSION
CONFIDENTIAL TREATMENT REQUESTED
Redacted Portions are indicated by [****]
LA JOLLA PHARMACEUTICAL COMPANY
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 4,
2009, is executed by and between La Jolla Pharmaceutical Company, a Delaware
corporation (the “Company”), and BioMarin Pharmaceutical Inc., a Delaware
corporation (the “Purchaser”).
RECITALS
WHEREAS, the Purchaser and the Company are parties to a Development and
Commercialization Agreement dated as the date hereof relating to the development
and commercialization of Riquent® (the “Collaboration Agreement”);
WHEREAS, as partial consideration for certain obligations pursuant to the
Collaboration Agreement, the Purchaser and the Company have agreed that the
Company will issue and sell to the Purchaser and the Purchaser will purchase
from the Company shares of the Company’s Series B-1 Convertible Preferred Stock,
$0.01 par value per share, and possibly shares of the Company’s Series B-2
Convertible Preferred Stock and Series B-3 Convertible Preferred Stock, each
$0.01 par value per share (the Series B-1 Convertible Preferred Stock, the
Series B-2 Convertible Preferred Stock and the Series B-3 Convertible Preferred
Stock being collectively referred to hereinafter as the “Series B Convertible
Preferred Stock”), at such times or in connection with such events as are
specified herein and in Sections 7.2-7.5 of the Collaboration Agreement;
WHEREAS, the shares of Series B Convertible Preferred Stock issued to the
Purchaser shall have the rights, preferences and privileges and be convertible
into shares of the Company’s common stock, par value $0.01 per share (the
“Common Stock”) all as specified in each series’ applicable certificate of
designation, the form of which shall be equivalent to the Certificate of
Designation for the Series B-1 Convertible Preferred Stock attached hereto as
Exhibit A (the “Certificate of Designation”); and
WHEREAS, the Company and the Purchaser are entering into this Agreement to
reflect the terms and conditions with respect to the Purchaser’s purchase of
shares of Series B Convertible Preferred Stock from the Company (any such shares
as purchased by the Purchaser are hereinafter referred to as the “Shares”)).
NOW, THEREFORE, in respect of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as set forth below. Any capitalized terms
that are not defined herein shall have the meaning defined for such term in the
Collaboration Agreement.

 

 



--------------------------------------------------------------------------------



 



AGREEMENT
SECTION 1. PURCHASE OF SHARES
1.1 Authorization of Sale. On or prior to the date of this Agreement, the
Company’s Board of Directors (the “Board”) shall have authorized the sale and
issuance of the Shares and the transactions contemplated by this Agreement,
subject to the terms and conditions contained herein.
1.2 Purchase and Sale. Subject to the terms and conditions of this Agreement and
the Collaboration Agreement, on the date hereof, the Company agrees to sell to
the Purchaser, and the Purchaser agrees to purchase from the Company, 3,391,035
Shares (the “Initial Investment”) at a purchase price per share of $2.21171, in
the case of the Initial Closing, or, in the case of a Subsequent Closing (as
defined below) at a price per common share equivalent (based on the conversion
ratio provided for in the applicable Certificate of Designation, as adjusted)
equal to one hundred ten percent (110%) of the average closing price of the
Common Stock of the Company as reported on the NASDAQ stock market or such other
reporting service as the stock is then quoted if not then quoted on NASDAQ (and
if not then traded at the value determined by an investment bank selected
consistent with the provisions of Section 14.3 of the Collaboration Agreement),
for the ten (10) consecutive trading days commencing five (5) trading days
immediately prior to the date the Company has publicly announced the event that
triggered such payment (i.e., the P-Value Achievement, or in the case of such
payment where there is no P-Value Achievement, the Company’s first public
announcement of the results of the Second Interim Efficacy Analysis or the first
public announcement of the approval of an NDA for the Product under Section 7.13
of the Collaboration Agreement (the “Announcement of Results”)). Notwithstanding
the foregoing, in no event will the price per common share equivalent for the
Shares issued in a Subsequent Closing (based on the conversion ratio provided
for in the applicable Certificate of Designation, as adjusted) be less than
$0.73724.
1.3 Purchase and Sale of Additional Shares.
(A) The Company has granted the Purchaser the right to purchase shares of
Series B-2 Convertible Preferred Stock and Series B-3 Convertible Preferred
Stock pursuant to the Collaboration Agreement. If the Purchaser exercises its
right to purchase such additional Shares then, subject to the terms and
conditions of this Agreement, the Company agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from the Company, that number of Shares
determined by dividing the amount of the dollar investment by the Purchaser by
the purchase price per share calculated in accordance with Section 1.2 of this
Agreement. Each closing relating to the purchase of Shares following the Initial
Closing shall be defined herein as a “Subsequent Closing,” and the Initial
Closing and the Subsequent Closings shall be defined herein as the “Closings.”

 

-2-



--------------------------------------------------------------------------------



 



(B) Notwithstanding anything to the contrary set forth in subsection 1.3(A), if
the number of Shares agreed to be purchased by the Purchaser at any Subsequent
Closing, when coupled with all other shares of Series B Convertible Preferred
Stock owned by the Purchaser, would exceed the maximum number of Shares allowed
by NASDAQ Marketplace Rule 4350(i)(1)(B) without the approval of a majority of
the total votes cast on the proposal by the stockholders of the Company, and
such stockholder approval has not yet been obtained prior to such Subsequent
Closing then at the relevant Closing, the Purchaser shall only be obligated to
purchase that number of Shares permissible without stockholder approval under
NASDAQ Marketplace Rule 4350(i)(1)(B). The Purchaser shall thereafter be
obligated to purchase any Shares originally agreed to be purchased but not so
purchased at such Closing due to the provisions of the previous sentence,
subject to reduction as provided for in the next sentence, as promptly as
practicable following such time as stockholder approval has been obtained by the
Company (but in no event later than thirty (30) days following such approval).
If the Company’s stockholders do not approve all purchases of Shares in
accordance with NASDAQ Marketplace Rule 4350(i)(1)(B) on or before July 1, 2009,
then any pending or future obligations to purchase Shares under this Agreement
in excess of the maximum number of shares allowable under NASDAQ Marketplace
Rule 4350(i)(1)(B) without stockholder approval shall be terminated or
disallowed and the amounts payable to the Company under Sections 7.2, 7.3, 7.4
and 7.13 of the Collaboration Agreement shall be correspondingly reduced by the
amount of money the Purchaser was entitled to invest in the Company but could
not due to the limitations imposed by NASDAQ Marketplace Rule 4350(i)(1)(B)
without any further obligation of the Purchaser to provide such monies to the
Company. By way of example, if under Section 7.3(a)(ii)(x) of the Collaboration
Agreement the Purchaser receives notice of a Non-Futile Determination and the
Purchaser determines to continue its participation under the Collaboration
Agreement by paying to the Company $22,500,000, including $5,000,000 in the form
of an equity investment, but because the Company has not yet received
stockholder approval under NASDAQ Marketplace Rule 4350(i)(1)(B), the Purchaser
can only purchase $3,000,000 of Shares, then the Purchaser shall purchase the
$3,000,000 of Shares and the Purchaser’s obligation to purchase the additional
$2,000,000 of Shares shall be deferred until such stockholder approval is
obtained. Notwithstanding the foregoing, if such stockholder approval is not
obtained by July 1, 2009, then the Purchaser’s obligation under Section
7.3(a)(ii)(x) of the Collaboration Agreement shall be reduced from $22,500,000
to $20,500,000 and the Purchaser shall have been deemed to satisfy in full its
payment obligation to the Company under such provision and if thereafter under
Section 7.4 of the Collaboration Agreement the Purchaser receives notice of a
P-Value Achievement, the Purchaser’s payment obligation shall be reduced from
$55,000,000 to $40,000,000 and the right to pay a portion of such amount by
making an equity investment shall be extinguished.
SECTION 2. CLOSING, DELIVERY AND PAYMENT
2.1 Initial Closing. The initial closing of the sale and purchase of the Initial
Investment (the “Initial Closing”) shall take place on January 20, 2009, at the
offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation, 650 Page
Mill Road, Palo Alto, California 94304, or at such other time or place, if any,
as the Company and the Purchaser may mutually agree. As used herein, a “Business
Day” means any day which is not (i) a Saturday or a Sunday, or (ii) a day on
which banking institutions in California are authorized or obligated by law or
regulation to close, and the “Closing Date” shall mean the date on which the
applicable Closing, takes place.

 

-3-



--------------------------------------------------------------------------------



 



2.2 Subsequent Closings. In accordance with the Collaboration Agreement, if any
Subsequent Closing occurs, the purchase and sale of that number of Shares
calculated in accordance with Section 7.5 of the Collaboration Agreement shall
take place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 650 Page Mill Road, Palo Alto, California 94304 within fifteen
(15) Business Days (subject to the closing conditions in Section 5 being
satisfied) following receipt by the Company of the written notice specified in
Section 7.5 of the Collaboration Agreement, or at such other place and/or time,
if any, as the Company and the Purchaser may mutually agree.
2.3 Delivery. At each Closing, subject to the terms and conditions hereof, the
Company will deliver to the Purchaser a certificate representing the number of
Shares to be purchased by the Purchaser, against payment of the purchase price
therefor in immediately available funds by check or wire transfer to an account
designated by the Company.
SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
As a material inducement to the Purchaser to enter into and perform its
obligations under this Agreement, the Company hereby represents and warrants to
the Purchaser as of the date hereof, and with respect to a Subsequent Closing,
as of the Closing Date thereof (except for representations and warranties that
speak only as of a specific date (which shall true and correct as of such
date)), as follows:
3.1 Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power and authority to conduct its business as currently
conducted and to enter into and perform this Agreement, to issue Shares being
purchased by the Purchaser at each Closing and to carry out the transactions
contemplated by this Agreement. The Company is duly qualified or otherwise
authorized to do business as a foreign corporation or other organization and is
in good standing as such in every jurisdiction in which the failure to so
qualify would (i) have a material adverse effect on the business, assets,
liabilities (contingent or otherwise), operations, condition (financial or
otherwise) and results of operations of the Company and the Subsidiary, taken as
a whole, or (ii) prevent or adversely affect the enforceability or binding
effect of this Agreement or the ability of the Company to perform its
obligations under this Agreement (a “Company Material Adverse Effect”).
3.2 Subsidiary. As of the date hereof, the Company has one wholly-owned
subsidiary, La Jolla Limited (the “Subsidiary”), which is incorporated in
England. All of the outstanding shares of capital stock of the Subsidiary and
any other subsidiary established by the Company after the date hereof are duly
and validly authorized, are validly issued and are fully paid and nonassessable,
have been offered, issued, sold and delivered in compliance in all material
respects with applicable foreign, federal and state securities laws, and are
owned by the Company free and clear of any Security Interest (as defined below).

 

-4-



--------------------------------------------------------------------------------



 



3.3 Issuance of Shares. The issuance, sale and delivery of all Shares to be sold
by the Company at each Closing (only with respect to Shares issued in such
Closing) in accordance with this Agreement have been duly authorized by all
necessary corporate action on the part of the Company. Each Share when issued,
sold and delivered in accordance with the provisions of this Agreement will be
duly and validly issued, fully paid and nonassessable, free of all liens, claims
and encumbrances and will not be issued in violation of any co-sale, right of
first refusal, preemptive rights or any other similar rights of stockholders.
The Company has reserved from its duly authorized capital stock a number of
shares of Common Stock at least equal to the amount of Common Stock issuable
upon conversion of the Shares (only with respect to Shares issued in such
Closing) in accordance with the terms specified in the Certificate of
Designation applicable to such Shares. Additionally, as of the Initial Closing,
the Company has reserved from its duly authorized capital stock 37,301,387
shares of Common Stock that may be issued upon conversion of the Shares
purchased at the Initial Closing as well as Shares that may be issued at any
Subsequent Closing (based upon an assumed issue price equal to the floor price
established in Section 1.2).
3.4 Authority for Agreement. The Company has full corporate power and authority
to execute and deliver this Agreement, to issue all Shares being purchased by
the Purchaser at each Closing (only with respect to Shares issued in such
Closing) and to perform its other obligations hereunder and thereunder. The
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action by the Company and, when executed and
delivered by the Company, this Agreement will be the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.
3.5 No Conflict. The execution, delivery and performance of this Agreement, the
issuance of all Shares being purchased by the Purchaser at each Closing (only
with respect to Shares issued in such Closing) and the consummation of the other
transactions contemplated hereby by the Company including the conversion of the
Shares into shares of Common Stock will not (a) conflict with or violate any
provision of the Company’s Certificate of Incorporation (as currently in effect,
the “Certificate”) or its corporate By-laws (as currently in effect, the
“By-Laws”), or (b) conflict with, result in a breach of, constitute (with or
without due notice or lapse of time or both) a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice, consent or waiver under, any material
contract, lease, sublease, license, sublicense, franchise, permit, indenture,
agreement or mortgage for borrowed money, instrument of indebtedness, Security
Interest (as defined below) or other material arrangement to which the Company
or the Subsidiary is a party. For purposes of this Agreement, “Security
Interest” means any mortgage, pledge, security interest, encumbrance, charge,
lien or similar right (whether arising by contract or by operation of law).

 

-5-



--------------------------------------------------------------------------------



 



3.6 Consents. No consent, permit, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any court,
arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency, including any Self-Regulatory
Organization (including NASDAQ) (each of the foregoing is hereafter referred to
as a “Governmental Entity”) or any other Person is required to be made or
obtained by the Company or any of its subsidiaries in connection with the offer,
issuance, sale and delivery of all Shares being purchased by the Purchaser in
each Closing (only with respect to Shares issued at such Closing) or the other
transactions to be consummated hereunder, as contemplated by this Agreement,
including the conversion of the Shares into shares of Common Stock, except for
any applicable waiting period under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976 (“HSR Act”), such filings as shall have been made prior to and shall
be effective on and as of the Initial Closing, and with respect to a Subsequent
Closing, as of the Closing Date thereof, and such filings required to be made
after the Initial Closing, and with respect to a Subsequent Closing, after the
Closing Date thereof, under applicable federal and state securities laws. Based
in part on the representations made by the Purchaser in Section 4 of this
Agreement, the offer and sale of Shares to the Purchaser will be in compliance
with applicable federal and state securities laws.
3.7 No Solicitation or Advertisement. Neither the Company nor the Subsidiary nor
any person acting on their behalf has engaged, in connection with the offering
or sale of Shares, in any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act, as defined below.
3.8 Securities Act Registration. Assuming that the representations and
warranties of the Purchaser contained herein are true, it is not necessary in
connection with the offer, sale and delivery of Shares, in the manner
contemplated by this Agreement to register the Shares under the Securities Act
of 1933, as amended (the “Securities Act”) or under applicable state securities
or Blue Sky laws regulating the issuance or sale of securities.
3.9 Capitalization. As of the date hereof, the authorized capital stock of the
Company consists of 225,000,000 shares of Common Stock and 8,000,000 shares of
Preferred Stock. As of September 30, 2008, the issued and outstanding capital
stock of the Company consists of 55,421,634 shares of Common Stock. The shares
of issued and outstanding capital stock of the Company have been duly authorized
and validly issued, are fully paid and nonassessable and have not been issued in
violation of any state or federal laws, rules or regulations, or in violation of
(and are not otherwise subject to) any preemptive or other similar rights.
Options and warrants to purchase an aggregate of 14,061,010 shares of Common
Stock were outstanding as of September 30, 2008. Except as disclosed in or
contemplated by the SEC Filings, as defined below, the Company does not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations other than
options granted under the Company’s stock option plans.
3.10 SEC Filings. The Company is a reporting company and has filed all reports
required to be filed by it under the Securities Act and the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), including pursuant to
Section 13(a), 14(a) or 15(d) thereof, or the rules and regulations thereunder,
for the three years preceding the date hereof (the foregoing materials and any
materials incorporated therein by reference being collectively referred to
herein as the “SEC Filings”) on a timely basis or has received a valid extension
of such time of filing or waiver thereof and has filed any such SEC Filings
prior to the expiration of any such extension. As of their respective dates, the
SEC Filings complied in all material respects with the requirements of the
Exchange Act and the Securities Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Filings, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The SEC
Filings, for purposes of all representations in this Section 3 as of a
Subsequent Closing, shall include all filings filed by the Company with the SEC
up to and including the date on which the Announcement of Results occurs.

 

-6-



--------------------------------------------------------------------------------



 



3.11 Financial Statements. The financial statements filed with the SEC as a part
of the SEC Filings present fairly, in all material respects, the financial
position of the Company and its consolidated subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified therein, subject, in the case of interim financial statements, to the
normal year-end adjustments which are not expected to be material in amount.
Such financial statements have been prepared in conformity with generally
accepted accounting principles as applied in the United States and in effect as
of the date of the applicable financial statements and supporting schedules, as
applicable, applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto, and comply in
all material respects with the Securities Act, the Exchange Act and the
applicable rules and regulations of the SEC thereunder. Except as set forth in
such financial statements included in the SEC Filings filed prior to the date
hereof, neither the Company nor the Subsidiary has incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business consistent with past practice, none of which ordinary course
liabilities, individually or in the aggregate, would reasonably be expected to
result in a Company Material Adverse Effect.
3.12 Eligibility for Form S-3. The Company represents and warrants that on the
date hereof the Company meets the requirements for the use of Form S-3 for
registration of the sale by the Purchaser of all Shares being purchased by the
Purchaser hereunder and the Company has filed all reports required to be filed
by the Company with the SEC in a timely manner so as to obtain eligibility for
the use of Form S-3.
3.13 No Change. Since the filing with the SEC of the Company’s most recently
filed quarterly report on Form 10-Q or annual report on Form 10-K, or with
respect to the Initial Closing, as set forth on Schedule 3.13, (i) the Company
has not incurred any material liabilities or material obligations, indirect, or
contingent, or entered into any material oral or written agreement or other
transaction which is not in the ordinary course of business and which could
reasonably be expected to result in a Company Material Adverse Effect; (ii) the
Company has not sustained any material loss or interference with its businesses
or properties; (iii) the Company has not paid or declared any dividends or other
distributions with respect to its capital stock; (iv) the Company and the
Subsidiary are not in default in the payment of principal or interest on any
outstanding debt obligations; (v) there has not been any change in the capital
stock of the Company other than the sale of Shares hereunder and shares or
options issued pursuant to the Company’s stock option plan or employee stock
purchase plan and any options outstanding as of the date hereof, or
indebtedness, liens or claims (other than in the ordinary course of business);
(vi) the Company has not experienced any loss of the services of any key
employee or material change in the composition or duties of the senior
management of the Company or the Subsidiary; (vii) the Company has not made any
material change to its methods of accounting; and (viii) neither the Company nor
the Subsidiary has experienced any other event or condition of any character
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect.

 

-7-



--------------------------------------------------------------------------------



 



3.14 No Actions. Except as disclosed in the SEC Filings, (i) there are no legal
or governmental actions, suits, claims, investigations or proceedings pending or
threatened to which the Company or the Subsidiary is or may be a part or of
which property owned or leased by the Company or the Subsidiary is or may be the
subject, or related to environmental or discrimination matters, which actions,
suits or proceedings, individually or in the aggregate, might prevent or might
reasonably be expected to materially and adversely affect the transactions
contemplated by this Agreement; and (ii) no labor disturbance by the employees
of the Company or the Subsidiary exists, or is threatened which would reasonably
be expected to result in a Company Material Adverse Effect. Except as disclosed
in the SEC Filings, neither the Company nor the Subsidiary is a party to or
subject to the provisions of any injunction, judgment, decree or order of any
court, regulatory body administrative agency or other governmental body which
could reasonably be expected to result in a Company Material Adverse Effect.
3.15 Compliance. To the Company’s knowledge, except as disclosed in the SEC
Filings, the Company and the Subsidiary have been and are conducting their
respective businesses in compliance with all applicable laws, rules and
regulations of the jurisdictions in which they are each conducting business,
including, without limitation, all applicable local, state, federal and foreign
drug or environmental laws and regulations, the violation of which could
reasonably be expected to result in a Company Material Adverse Effect. Neither
the Company nor the Subsidiary is in violation of any order of any court,
arbitrator or governmental body. The Company is in compliance with the
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, except where such noncompliance would not have
or reasonably be expected to result in a Company Material Adverse Effect.
3.16 Intellectual Property. Except as disclosed in the SEC Filings, (i) the
Company believes it owns or possesses the necessary trademarks, trademark
applications, service marks, service names, trade name rights, patents, patent
rights, patent applications, copyrights, licenses, know-how, trade secrets and
other intellectual property rights (the “Intellectual Property”) to enable it to
conduct its business as it is being conducted as of the date hereof and as
specifically described in the SEC Filings and to enter into and perform its
obligations under the Collaboration Agreement; and (ii) the Company has no
knowledge of any infringement by it of any trademark, trade name rights, patent
rights, copyrights, trade secret or any other intellectual property rights of
third parties, or of any claim made against the Company regarding any such an
infringement, and no third party, to the Company’s knowledge, is infringing the
Intellectual Property, in each case, which could reasonably be expected to
result in a Company Material Adverse Effect. Except as disclosed in the SEC
Filings, there are no material options, licenses or agreements relating to the
Intellectual Property, nor is the Company bound by or a party to any options,
licenses or agreements relating to the patents, patent applications, patent
rights, inventions, know-how, trade secrets, trademarks, trademark applications,
service marks, service names, trade names or copyrights or other intellectual
property rights of any other Person. As of the date hereof, there is no claim,
action or proceeding pending or, to the Company’s knowledge, threatened, that
challenges the right of the Company with respect to any Intellectual Property.

 

-8-



--------------------------------------------------------------------------------



 



3.17 Listed Securities. As of the date hereof, the Common Stock of the Company
is quoted on the Nasdaq Global Market and the Company has not received any
written notice with respect to the delisting of its Common Stock from NASDAQ.
The Company will continue to use commercially reasonable efforts to comply with
all quantitative and qualitative requirements of the NASDAQ Marketplace Rules to
the extent such compliance is within the control of the Company.
3.18 No Integrated Offering. Neither the Company nor any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any Company
security or solicited any offers to buy any security, under circumstances that
would adversely affect reliance by the Company on Regulation D or Section 4(2)
of the Securities Act for the exemption from registration for the transactions
contemplated hereby or would require registration of any Shares under the
Securities Act or would be integrated under the NASDAQ Marketplace Rules.
3.19 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.
3.20 Full Disclosure. All representations and warranties of the Company and all
statements, schedules or certificates furnished by or on behalf of the Company
to the Purchaser or its agents pursuant to this Agreement, the Collaboration
Agreement or in connection with the transactions contemplated hereby and
thereby, are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
3.21 Waiver with Respect to Rights Plan. The Company has waived the application
of that certain Rights Agreement dated as of December 2, 2008 by and between the
Company and American Stock Transfer & Trust Company, LLC (the “Rights Plan”) to
any acquisition by the Purchaser of securities of the Company pursuant to this
Agreement in any Closing.
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Company as follows:
4.1 Investment. The Purchaser is acquiring Shares for its own account, for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and the Purchaser has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof. The Purchaser is an “accredited investor” as defined in
Rule 501(a) under the Securities Act.
4.2 Authority. The Purchaser has full corporate power and authority to execute
and deliver this Agreement and to perform its other obligations hereunder. The
execution, delivery and performance by the Purchaser of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action by the Purchaser and, when executed and
delivered by the Purchaser, this Agreement will be the valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms.

 

-9-



--------------------------------------------------------------------------------



 



4.3 Experience. The Purchaser has made inquiry concerning the Company, its
business and its personnel and the Purchaser has sufficient knowledge and
experience in finance and business that it is capable of evaluating the risks
and merits of its investment in the Company and the Purchaser is able
financially to bear the risks thereof. The Purchaser acknowledges that an
investment in the Company has a high degree of risk.
4.4 Restricted Shares. The Purchaser understands that (a) the Shares (and the
shares of Common Stock underlying the Shares) have not been registered under the
Securities Act by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) thereof
or Regulation D promulgated under the Securities Act, (b) the Shares (and the
shares of Common Stock underlying the Shares) must be held indefinitely unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration and (c) the Company will make a notation on its
transfer books to such effect. The Purchaser represents that it is familiar with
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby and by the Securities Act. The Purchaser acknowledges that the Shares
(and the shares of Common Stock underlying the Shares) have not been registered
under the Securities Act or qualified under any applicable blue sky laws in
reliance, in part, on the representations and warranties herein.
4.5 Legend. The Purchaser understands that any certificates evidencing the
Shares or the shares of Common Stock into which the Shares are converted may
bear the following legend:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO SUCH SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL OR OTHER EVIDENCE
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”
The legend set forth above shall be removed and the Company hereby agrees to
issue the Shares (and the shares of Common Stock underlying the Shares) without
such legends to the holder thereof, (i) if such Shares (and the shares of Common
Stock underlying the Shares) are registered for resale under the Securities Act,
(ii) if such holder provides the Company with an opinion of counsel or other
evidence reasonably acceptable to the Company to the effect that a public sale,
assignment or transfer of such Shares (and the shares of Common Stock underlying
the Shares) may be made without registration under the Securities Act, or
(iii) upon expiration of the applicable period under Rule 144(k) of the
Securities Act (or any successor rule).
4.6 Organization and Standing. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
formation and has full corporate power and authority to enter into and perform
this Agreement, and to carry out the transactions contemplated by this
Agreement.

 

-10-



--------------------------------------------------------------------------------



 



SECTION 5. CONDITIONS TO CLOSING
5.1 Conditions to the Purchaser’s Obligation to Close. The obligation of the
Purchaser to purchase Shares at a Closing is subject to the fulfillment or the
waiver, of each of the following conditions on or before the applicable Closing:
(A) The representations and warranties contained in Section 3 shall be true and
correct on and as of the applicable Closing Date except for representations and
warranties that speak only as of a specific date (which shall be true and
correct as of such date).
(B) The Company shall have delivered to the Purchaser: (i) certificates, as of a
recent practicable date, as to the corporate good standing of the Company issued
by the Secretaries of State of the States of Delaware and California and the
Secretary of each other State in which the Company is qualified to do business,
(ii) a certificate executed by its Chief Executive Officer or Chief Financial
Officer, dated as of the applicable Closing Date, to the effect that the
representations and warranties of the Company set forth in Section 3 hereof are
true and correct in all respects on and as of the applicable Closing Date
(except for representations and warranties that speak only as of a specific date
(which shall be true and correct as of such date)) and that the Company has
otherwise complied in all material respects with all of its obligations under
this Agreement and the Collaboration Agreement, and (iii) a certificate of the
Secretary or Assistant Secretary of the Company, dated as of the applicable
Closing Date, certifying as to (a) the By-Laws of the Company, (b) the
signatures and titles of the officers of the Company executing this Agreement,
and (c) resolutions of the Board of the Company, authorizing and approving all
matters in connection with this Agreement which have not been revoked.
(C) The satisfaction, at or prior to the applicable Closing, of all applicable
requirements of the HSR Act, including the expiration or early termination of
any HSR Act waiting period, if any.
(D) The Company shall have delivered to the Purchaser an opinion of counsel,
dated as of the applicable Closing Date, in the form attached hereto as
Exhibit B.
(E) The Collaboration Agreement shall not have terminated effective as of the
date of such Closing.
5.2 Conditions to the Company’s Obligation to Close. The obligation of the
Company to sell any Shares to the Purchaser under this Agreement is subject to
fulfillment, or the waiver in writing by the Company, of the following
conditions on or before the applicable Closing:
(A) The representations and warranties of the Purchaser contained in Section 4
shall be true and correct in all respects except for representations and
warranties that speak only as of a specific date (which shall be true and
correct as of such date).

 

-11-



--------------------------------------------------------------------------------



 



(B) The Purchaser shall have delivered to the Company a certificate executed by
its Chief Executive Officer or Chief Financial Officer, dated as of the
applicable Closing Date, to the effect that the representations and warranties
of the Purchaser set forth in Section 4 hereof are true and correct on and as of
the applicable Closing Date (except for representations and warranties that
speak only as of a specific date (which shall be true and correct as of such
date)) and that the Purchaser has otherwise complied in all material respects
with all of its obligations under this Agreement and the Collaboration
Agreement.
(C) The satisfaction, at or prior to the applicable Closing, of all applicable
requirements of the HSR Act, including the expiration or early termination of
any HSR Act waiting period, if any.
(D) The Collaboration Agreement shall not have terminated effective as of the
date of such Closing.
SECTION 6. REGISTRATION RIGHTS
6.1 Demand Registration.
(A) Subject to subsection (C) hereof, if the Company receives a written request
from the Purchaser that the Company effect any registration with respect to all
or a part of the shares of Common Stock issuable upon conversion of the Shares
that are held by the Purchaser and/or its controlled Affiliates (such shares, to
the extent that the registration of such number of Shares is permitted pursuant
to then applicable rules, regulations and staff guidance of the SEC) are
hereinafter referred to as “Registrable Securities”), the Company shall:
(1) As soon as practicable, but in no event later than ninety (90) days
following the receipt of such request, prepare and file with the SEC a
registration statement on Form S-3 (the “Registration Statement”) relating to
the resale of Registrable Securities by the Purchaser from time to time through
the automated quotation system of NASDAQ or the facilities of any national
securities exchange or trading system on which the Common Stock of the Company
is then traded or in privately negotiated transactions;
(2) Subject to receipt of necessary information from the Purchaser, use
commercially reasonable efforts to cause the SEC to notify the Company of its
willingness to declare the Registration Statement effective within ninety
(90) days after the Registration Statement is filed by the Company, and notify
the Purchaser of such notification from the SEC within three (3) Business Days
of receipt;
(3) Promptly prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep each Registration Statement effective until the earlier
of (i) 120 days following the date on which the registration first became
effective, or (ii) such time as all Registrable Securities held by the Purchaser
have been sold pursuant to a registration statement (the “Registration Period”);

 

-12-



--------------------------------------------------------------------------------



 



(4) So long as the Registration Statement is effective covering the resale of
Registrable Securities owned by the Purchaser, furnish to the Purchaser with
respect to the Common Stock registered under the Registration Statement such
reasonable number of copies of prospectuses and such other documents as the
Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of all or any Registrable Securities by the Purchaser;
(5) File documents required of the Company for normal blue sky clearance in
states specified in writing by the Purchaser; provided, however, that the
company shall not be required to qualify to do business in any jurisdiction in
which it is not now so qualified;
(6) Bear all expenses in connection with the procedures in subsection (A) of
this Section 6.1 and the registration of Registrable Securities pursuant to the
Registration Statement; and
(7) Notwithstanding the foregoing, (i) the Company shall not be obligated to
effect a registration pursuant to this Section 6.1 during the period starting
with the date sixty (60) days prior to the Company’s estimated date of filing
of, and ending on a date sixty (60) days following the effective date of, a
registration statement pertaining to an underwritten public offering of the
Company’s securities, provided that the Company is actively employing in good
faith all reasonable efforts to cause such registration statement to become
effective and that the Company’s estimate of the date of filing such
registration statement is made in good faith, and (ii) if the Company shall
furnish to the Purchaser a certificate signed by the Chief Executive Officer of
the Company stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company or its stockholders for a registration
statement to be filed in the near future, then the Company’s obligation to use
its best efforts to file a registration statement shall be deferred for a period
not to exceed one hundred twenty (120) days.
(8) If the Purchaser intends to distribute Registrable Securities covered by its
demand by means of an underwriting, it shall so advise the Company as part of
its demand made pursuant to this Section 6.1. The Company shall, together with
the Purchaser, enter into an underwriting agreement in customary form with the
underwriter or underwriters selected by the Purchaser and reasonably
satisfactory to the Company. If the underwriter has not limited the number of
Registrable Securities to be underwritten, the Company may include securities
for its own account (or for the account of other stockholders) in such
registration if the underwriter so agrees and if the number of Registrable
Securities that would otherwise have been included in such registration and
underwriting will not thereby be limited.
(9) The Company shall enter into all such agreements (including without
limitation an underwriting agreement) and perform all such actions as is
customary for a company to facilitate the sale of its securities pursuant to
registration rights.

 

-13-



--------------------------------------------------------------------------------



 



(B) With a view to making available to the Purchaser the benefits of Rule 144
under the Securities Act (“Rule 144”) (or its successor rule) and any other rule
or regulation of the SEC that may at any time permit the Purchaser to sell
Registrable Securities to the public without registration, the Company covenants
and agrees to: (i) make and keep public information available, as those terms
are understood and defined in Rule 144, until such date as all of the
Purchaser’s Registrable Securities shall have been resold; (ii) file with the
SEC in a timely manner all reports and other documents required of the Company
under the Securities Act and under the Exchange Act; and (iii) furnish to the
Purchaser upon request, as long as the Purchaser owns any Registrable
Securities, (x) a written statement by the Company that it has complied in all
material respects with the reporting requirements of the Securities Act and the
Exchange Act, and (y) such other information as may be reasonably requested in
order to avail the Purchaser of any rule or regulation of the SEC that permits
the selling of such Registrable Securities without registration.
(C) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to this Section 6.1:
(1) During the period commencing on the date of execution of the Collaboration
Agreement and continuing until the earlier to occur of (1) the Release Date (as
defined in Section 7.1), (2) the date of the Announcement of Results, or (3) if
the Collaboration Agreement is terminated by the Purchaser for any reason, the
effective date of such termination;
(2) During the one hundred eighty (180) day period following the effective date
of the first Registration Statement filed pursuant to this Section 6.1; provided
that if the number of shares of Common Stock are limited pursuant to
Section 6.1(A), the Purchaser may require an additional registration as soon as
such additional registration would be legally permissible;
(3) After the Purchaser has made two (2) demands for registration pursuant to
this Section 6.1, and such demands have been declared or ordered effective by
the SEC; provided that the Purchaser may require an additional registration for
each time the number of shares of Common Stock registered are limited pursuant
to Section 6.1(A); or
(4) If the Purchaser holds five percent (5%) or less of the outstanding Common
Stock of the Company (calculated based on the number of shares held by the
Purchaser and its Controlled Affiliates and the number of shares of Common Stock
into which Shares held by the Purchaser and its Controlled Affiliates are
convertible), after the date on which the Purchaser is able to immediately sell
all Registrable Securities held or entitled to be held by the Purchaser under
Rule 144.

 

-14-



--------------------------------------------------------------------------------



 



6.2 Piggy-Back Registration.
(A) So long as the Purchaser holds more than five percent (5%) (measured on an
as-converted to common stock basis) of the outstanding Common Stock (calculated
based on the number of shares held by the Purchaser and its Controlled
Affiliates and the number of shares of Common Stock into which Shares held by
the Purchaser and its Controlled Affiliates are convertible), if the Company
proposes to file with the SEC a registration statement relating to an offering
of any of its securities for its own account or the account of security holders
exercising their demand registration rights (other than on Form S-4 or Form S-8
or their then equivalents relating to securities to be issued solely in
connection with an acquisition of any entity or business or equity securities
issuable in connection with stock option or other employee benefit plans), the
Company shall promptly send to the Purchaser written notice of the Company’s
intention to file such a registration statement and of the Purchaser’s rights
under this Section 6.2 and, if within fifteen (15) days after receipt of such
notice, the Purchaser shall so request in writing, the Company shall include in
such registration statement all or any Registrable Securities the Purchaser
requests to be registered. No right to registration of Registrable Securities
under this Section 6.2 shall be construed to limit any registration rights
granted under Section 6.1.
(B) The Company shall bear and pay all expenses incurred in connection with any
registration, filing or qualification of Registrable Securities to be registered
pursuant to this Section 6.2, including all registration, filing, qualification,
printing and accounting fees relating or apportionable thereto, and the
reasonable fees and expenses of counsel for the Purchaser not to exceed $10,000
per registration.
(C) If the registration of which the Company gives notice is for a registered
public offering involving an underwriting, the Company shall so indicate in the
notice given pursuant to this Section 6.2. In such event the right of the
Purchaser to registration pursuant to this Section 6.2 shall be conditioned upon
the Purchaser’s agreeing to participate in such underwriting and in the
inclusion of the Purchaser’s Registrable Securities in the underwriting to the
extent provided herein. The Purchaser shall (together with the Company and the
other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company or by other holders
exercising any demand registration rights. Notwithstanding any other provision
of this Section 6.2, if the underwriter determines that marketing factors
require a limitation of the number of shares to be underwritten, the underwriter
may exclude some or all Registrable Securities or other securities from such
registration and underwriting (hereinafter an “Underwriter Cutback”). In the
event of an Underwriter Cutback, the Company shall so advise the Purchaser and
the other holders distributing their securities through such underwriting, and
the number of shares that may be included in the registration and the
underwriting shall be allocated in proportion, as nearly as practicable, to the
respective amounts of shares of Common Stock held by the Purchaser and such
other holders distributing their securities through the underwriting. If the
Purchaser disapproves of the terms of any such underwriting, the Purchaser may
elect to withdraw therefrom by written notice to the Company and the
underwriter. Any securities excluded or withdrawn from such underwriting shall
be withdrawn from such registration.

 

-15-



--------------------------------------------------------------------------------



 



6.3 Indemnification.
In the event any Registrable Securities are included in a Registration Statement
under this Section 6:
(A) To the extent permitted by law, the Company will indemnify and hold harmless
the Purchaser, each of the Purchaser’s officers, directors and agents, each
person who participates in the offering of Registrable Securities, including
underwriters (as defined in the Securities Act) and each person, if any, who
controls the Purchaser (or other participating person) within the meaning of the
Securities Act, or the Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, the Exchange Act, or other federal or state law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such Registration Statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, including any information deemed to be a
part thereof as of the time of effectiveness pursuant to paragraph (b) of
Rule 430A of the Rules and Regulations under the Securities Act, or the
prospectus, in the form first filed with the SEC pursuant to Rule 424(b) of the
Rules and Regulations under the Securities Act, or filed as part of such
Registration Statement at the time of effectiveness if no Rule 424(b) filing is
required (the “Prospectus”), or any amendment or supplement thereto, (ii) the
omission or alleged omission to state a material fact required to be stated in
such Registration Statement or necessary to make the statements in such
Registration Statement not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
or the Exchange Act, or any state securities law; and the Company will pay to
the Purchaser or controlling person, any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability, or action promptly as such expenses are incurred;
provided, however, that the indemnity agreement contained in this subsection
6.3(A) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability, or action if such settlement is effected without the consent
of the Company (which consent shall not be unreasonably withheld or delayed),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability, or action to the extent that it solely arises out of or is
based upon the Company’s reliance upon written information furnished expressly
for use in connection with such registration by the Purchaser or an officer,
director or agent thereof;
(B) To the extent permitted by law, the Purchaser will, if Registrable
Securities held by the Purchaser are included in the registration, indemnify and
hold harmless the Company, each of its directors, each of its officers who has
signed the registration statement and each person who controls the Company
within the meaning of the Securities Act (and subject to any underwriting or
other separate agreement wherein the Purchaser may agree to indemnify an
underwriter, such underwriter), against any losses, claims, damages, or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the Securities Act, the Exchange Act, or other federal, state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereto) arise out of or are based upon the Company’s reliance upon
written information furnished by the Purchaser expressly for use in connection
with such registration; and the Purchaser will pay, as incurred, any legal or
other expenses reasonably incurred by the Company, in connection with
investigating or defending any such loss, claim, damage, liability, or action;
provided however, that the indemnity agreement contained in this subsection
6.3(B) shall not apply to amounts paid in settlement of any such loss, claim,
damage, liability or action if such settlement is effected without the consent
of the Purchaser, which consent shall not be unreasonably withheld or delayed;
provided, further, that the amount of the indemnity shall be limited to the
proceeds of sale received by the Purchaser unless such indemnity obligation
arises from the Purchaser’s commission of fraud or intentional
misrepresentation;

 

-16-



--------------------------------------------------------------------------------



 



(C) Promptly after receipt by an indemnified party under this Section 6.3 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 6.3, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party under
this Section 6.3, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 6.3;
(D) If the indemnification provided for in this Section 6.3 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission; and
(E) The obligations of the Company and the Purchaser under this Section 6.3
shall survive the completion of any offering of Registrable Securities in a
registration statement, as applicable, under this Section 6.3, and otherwise.
6.4 Further Obligations. The Company shall be required to take such other
further actions as are customary in connection with the registration obligations
of the Company pursuant to this Section 6.
SECTION 7. CERTAIN COVENANTS
7.1 Restriction on Sale. [****].
7.2 Dissenters Rights. [****].

 

-17-



--------------------------------------------------------------------------------



 



7.3 Lock-Up Agreement. Subject to the Company complying with Section 6.2, the
Purchaser hereby agrees that the Purchaser and its Controlled Affiliates shall
not offer, sell, contract to sell, pledge, grant any option to purchase, make
any short sale or otherwise dispose of in any manner, either directly or
indirectly, or otherwise transfer any Shares or shares of Common Stock held by
them (other than those included in a registration) during the one hundred eighty
(180) day period following the effective date of the any registration statement
involving a public offering of the Company’s securities filed under the
Securities Act, provided that all Section 16(b) reporting officers and directors
of the Company, and holders of at least ten percent (10%) of the Company’s
voting securities (who are affiliates of the Company) (collectively, the
“Lock-Up Persons”) are bound by and have entered into similar agreements; and
provided further that the lock-up agreed to hereby shall expire if during the
term of the lock-up any other Lock-Up Person is released from his, her or its
lock-up obligations with respect to any security of the Company. The obligations
described in this Section 7.3 shall not apply to a registration relating solely
to employee benefit plans on Form S-l or Form S-8 or similar forms that may be
promulgated in the future, or a registration relating solely to a transaction on
Form S-4 or similar forms that may be promulgated in the future. The Company may
impose stop-transfer instructions and may stamp each such certificate with the
second legend with respect to the Shares (or shares of Common Stock into which
the Shares are converted) subject to the foregoing restriction until the end of
such one hundred eighty (180) day period. The Purchaser agrees to execute (and
cause any applicable Controlled Affiliates to execute) a market standoff
agreement with said underwriters in customary form consistent with the
provisions hereof.
7.4 Stockholder Vote. The Company shall take all appropriate and necessary
action to seek the approval of its stockholders by July 1, 2009, whether at the
2009 annual meeting or otherwise, of the issuance to the Purchaser of Shares in
excess of limitations placed on such issuances under NASDAQ Marketplace
Rule 4350(i)(1)(B) without such stockholder approval.
SECTION 8. RIGHT TO PARTICIPATE IN FUTURE SALES OR ISSUANCES OF COMMON STOCK
8.1 The Company hereby grants the Purchaser a right to participate with respect
to any sale or issuance by the Company after the date hereof of any shares of,
or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly, additional shares of Common Stock
(collectively, the “Additional Stock”); provided that “Additional Stock” does
not include any (i) shares of Common Stock (or options therefor) issued to
officers, directors or employees of, or consultants to, the Company pursuant to
Company stock plans or agreements on terms approved by the Board of Directors;
provided that such securities are issued under compensation plans that have been
approved by the Company’s stockholders and are awarded solely for compensation
for serving as such officer, director, employee or consultant; (ii) shares of
Common Stock, or options or warrants to purchase Common Stock, issued pursuant
to joint ventures, technology licensing or research and development activities;
or (iii) shares of Common Stock, or options or warrants to purchase Common
Stock, issued in connection with bona fide acquisitions, mergers or similar
transactions; and provided further that such right to participate shall only
apply if, at the time of such offering of Additional Stock, the Purchaser holds
ten percent (10 %) or more of the outstanding Common

 

-18-



--------------------------------------------------------------------------------



 



Stock of the Company (calculated based on the number of outstanding shares of
Common Stock without conversion of outstanding options or warrants and taking
into account the number of shares of Common Stock into which Shares held by the
Purchaser and its Controlled Affiliates are convertible as being shares of
Common Stock beneficially owned by the Purchaser and its Controlled Affiliates).
If the Company proposes to offer Additional Stock to a third party prior to the
earlier of (i) termination of the Collaboration Agreement or (ii) the first date
on which Purchaser has transferred any Shares to any third party, the Company
shall also make an offering of the Additional Stock to the Purchaser in
accordance with the provisions of this Section 8.1 and the Purchaser may elect
to purchase up to the Purchaser’s Pro Rata Share (as defined below) of the
Additional Stock offered by the Company in accordance with the following
provisions:
(A) The Company shall deliver a written notice (the “Offering Notice”) to the
Purchaser, prior to or concurrently with any written communication being
delivered to any potential investor or party concerning such Additional Stock,
stating (i) the Company’s intention to offer such Additional Stock in a bona
fide transaction, (ii) the number of shares of Additional Stock to be offered,
(iii) the price and other material terms and conditions, if any, upon which the
Company proposes to offer the Additional Stock and (iv) a statement as to the
number of days from receipt of the Offering Notice within which the Purchaser
must respond to the Offering Notice (which period shall not be less [****] (the
“Response Period”). The Offering Notice shall constitute a binding offer by the
Company to sell Additional Stock to the Purchaser up to the Purchaser’s Pro Rata
Share of the Additional Stock at the price per share and on the terms designated
in the Offering Notice, subject to and in accordance with the terms of this
Section 8.1; provided, however, that the Purchaser shall not be required to meet
the non-monetary consideration set forth in the Offering Notice, if any,
including, without limitation, delivery of other securities or property in
exchange for the Additional Stock to be sold, if the Purchaser pays alternative,
but comparable, consideration in cash as determined in good faith by the Board
of Directors of the Company. The price per share and the terms of the Additional
Stock designated in the Offering Notice shall not be any less favorable than
(x) the price per share and terms offered by the Company to any other party with
respect to the Additional Stock; or (y) the price per share and terms accepted
by the Company from any other party with respect to the Additional Stock.
(B) Prior to the expiration of the Response Period, the Purchaser shall notify
the Company in writing of the number of shares of Additional Stock, if any, the
Purchaser intends to purchase pursuant to the terms of the Offering Notice up to
the Purchaser’s Pro Rata Share of the Additional Stock. If the Purchaser fails
to timely deliver its written acceptance to purchase up to its Pro Rata Share of
the Additional Stock, the Purchaser shall be deemed to have waived its right to
purchase Additional Stock pursuant to this Section 8.1 with respect to that
particular offer by the Company of Additional Stock. The closing of the purchase
by the Purchaser of Additional Stock shall be conditioned on the sale of all of
the Additional Stock and take place at the same closing as that of any
third-party purchasers, at the principal executive offices of the Company (or
such other location as the parties may agree on) on the fifth business day after
the expiration of the Response Period. At such closing, the Purchaser shall make
payment in the appropriate amount by means of a cashiers check or by a wire
transfer to the Company against delivery of stock certificates representing the
Additional Stock so purchased.

 

-19-



--------------------------------------------------------------------------------



 



(C) After expiration of the Response Period, the Company may for a period of
[****] offer the remaining unsubscribed portion of the Purchaser’s Pro Rata
Share of the Additional Stock, if any, to any other party at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Offering Notice. If the Company does not enter into an agreement for the
sale of the remaining unsubscribed portion the Additional Stock within such
period, or if such agreement is not consummated within [****] of the execution
thereof, the right provided pursuant to this Section 8.1 shall be deemed to be
revived and such remaining unsubscribed portion the Additional Stock shall not
be offered unless first reoffered to the Purchaser in accordance with this
Section 8.1.
(D) [****]
(E) The Purchaser shall keep the information received by it in an Offering
Notice confidential to the extent necessary to comply with applicable securities
laws (including, without limitation, Regulation FD).
SECTION 9. MISCELLANEOUS
9.1 Successors and Assigns. This Agreement, and the rights and obligations of
the Parties hereunder, may not be assigned to a Third Party, other than a
permitted assignee of the Collaboration Agreement. Except as otherwise provided
herein, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the respective successors, assigns, heirs, executors, and
administrators of the parties hereto.
9.2 Expenses. Except as provided in Section 6 hereof, each party to the
Agreement will pay its own expenses in connection with the transactions
contemplated by this Agreement, whether or not the transactions are consummated.
9.3 Indemnification. The Company and the Purchaser will indemnify and hold the
other parties harmless from and against any and all claims, liabilities or
obligations with respect to investment banking, brokerage or finders’ fees or
commissions, or consulting fees in connection with the transactions contemplated
by this Agreement asserted by any person on the basis of any agreement,
statement or representation alleged to have been made by such indemnifying
party.
9.4 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable.

 

-20-



--------------------------------------------------------------------------------



 



9.5 Governing Law; Venue; Waiver of Jury Trial. This Agreement shall be governed
by and construed in accordance with the laws of the State of California and the
laws of the United States applicable therein (in each case without giving effect
to any choice or conflict of laws provision or rule that would cause the
application of the laws of any other jurisdiction) and shall be treated in all
respects as a California contract. Any action, suit or proceeding arising out of
or relating to this Agreement shall be brought in San Francisco County,
California or, if it has or can acquire jurisdiction, any Federal court located
in such State and County, and EACH OF THE PARTIES HERETO, AFTER CONSULTING WITH
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS AND WAIVES TRIAL BY JURY (AND AGREES NOT TO REQUEST TRIAL BY
JURY), IN EACH CASE IN CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT. Each of the parties hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in the courts of the State of California or
the United States of America, in each case located in San Francisco County, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such matter brought in any such court has been
brought in an inconvenient forum. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.
9.6 Injunctive Relief. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed by the parties that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this remedy being in addition to any other
remedy to which they are entitled to at law or in equity.
9.7 Notice. All notices, requests, consents, and other communications under this
Agreement shall be in writing and shall be deemed delivered (a) three Business
Days after being sent by registered or certified mail, return receipt requested,
postage prepaid, (b) one Business Day after being sent via a reputable
nationwide overnight courier service guaranteeing next Business Day delivery, or
(c) upon delivery when sent by facsimile (with confirmation of receipt), in each
case to the intended recipient as set forth below:
If to the Company:
La Jolla Pharmaceutical Company
6455 Nancy Ridge Drive
San Diego, CA 92121
Attention: Chief Executive Officer
Fax: (858) 626-2851

 

-21-



--------------------------------------------------------------------------------



 



or at such other address as may have been furnished in writing by the Company to
the other parties hereto, with a copies to:
Wilson Sonsini Goodrich & Rosati PC
650 Page Mill Road
Palo Alto, CA 94304
Attention: Kenneth A. Clark and Troy Foster
Fax: (650) 493-6811
Goodwin Procter, LLP
53 State Street
Boston, MA 02109
Attention: Mitchell Bloom and Ryan A. Murr
Fax: (617) 523-1231
If to the Purchaser, at its address set forth on Schedule A, or at such other
address as may have been furnished in writing by such party to the Company, with
a copy to its legal counsel set forth on Schedule A.
Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service or electronic mail), but no such notice, request,
consent or other communication shall be deemed to have been duly given unless
and until it is actually received by the party for whom it is intended. Any
party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section.
9.8 Entire Agreement. This Agreement and the Collaboration Agreement (and the
schedules and exhibits hereto and thereto) contain the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings, written or oral.
9.9 Amendment. This Agreement may be amended or terminated and the observance of
any term of this Agreement may be waived with respect to all parties to this
Agreement (either generally or in a particular instance and either retroactively
or prospectively), with the written consent of the Company and the Purchaser.
9.10 Rights Cumulative. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Except as set forth in this Agreement, no
failure or delay by any party in exercising any right, power, or privilege under
this Agreement will operate as a waiver of the right, power, or privilege, and
no single or partial exercise of any right, power, or privilege will preclude
any other or further exercise of the right, power, or privilege or the exercise
of any other right, power, or privilege. To the maximum extent permitted by
applicable law (a) no claim or right arising out of this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing, (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given, and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

-22-



--------------------------------------------------------------------------------



 



9.11 Interpretation. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
9.12 Counterparts. This Agreement may be executed in identical counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same agreement. This Agreement, once executed by a party, may be
delivered to each other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.
9.13 Headings. The section headings are for the convenience of the parties and
in no way alter, modify, amend, limit or restrict the contractual obligations of
the parties. Any reference in this Agreement to a particular section or
subsection shall refer to a section or subsection of this Agreement, unless
specified otherwise.
9.14 Confidentiality. This Agreement shall be governed by the confidentiality
provisions of Article X of the Collaboration Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

-23-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

          PURCHASER:  BIOMARIN PHARMACEUTICAL INC.
      By:   /s/ Jean-Jacques Bienaimé         Name:   Jean-Jacques Bienaimé     
  Title:   Chief Executive Officer      COMPANY: LA JOLLA PHARMACEUTICAL COMPANY
      By:   /s/ Deirdre Gillespie         Name:   Deirdre Y. Gillespie, M.D.   
    Title:   President and Chief Executive Officer   

[Signature Page to Securities Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Purchaser
BioMarin Pharmaceutical Inc.
105 Digital Drive
Novato, CA 94949
Attention: Chief Executive Officer
Fax: (415) 382-7889
With a copy to:
BioMarin Pharmaceutical Inc.
105 Digital Drive
Novato, CA 94949
Attention: General Counsel
Fax: (415) 506-6425
Counsel to Purchaser
Paul, Hastings, Janofsky & Walker LLP
55 Second Street, 24th Floor
San Francisco, CA 94105
Attention: Thomas R. Pollock
Fax: (415) 856-7100

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Certificate of Designation

 

-2-



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Legal Opinion

 

-3-